Citation Nr: 0506543	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
March 1981 and from October 1981 to March 1986.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
diabetes mellitus.  

This matter was previously remanded by the Board in November 
2000 for further development; in particular, a VA medical 
opinion regarding whether the currently diagnosed diabetes 
mellitus is related to service.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on her part.  


REMAND

The claim must be remanded to schedule a VA diabetes 
examination, which is necessary to determine the probability 
that current diabetes mellitus resulted from an in-service 
event.  A VA examination and medical opinion is necessary if 
there is competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A (West 2002). 

A February 2002 VA diabetes mellitus examiner noted a 
possible correlation between elevated sugars, pregnancy, 
toxemia, and the subsequent development of diabetes mellitus, 
and a November 1985 service medical record documented high 
blood sugar during the 36th week of pregnancy.  However, the 
examiner declined to opine on the relationship between the 
veteran's currently diagnosed diabetes and her military 
service pending receipt of hospitalization records from a 
military medical facility during the latter part of her 
pregnancy.  Notwithstanding substantial efforts to obtain 
those hospitalization records, they cannot be located, and 
there is no reasonable possibility that any further attempts 
to locate them would be successful.

Therefore, it is necessary to obtain another medical 
examination and obtain an opinion regarding the probability 
that the veteran's current diabetes mellitus resulted from 
high blood sugar during pregnancy, or another in-service 
event.  

To ensure that the VA has fulfilled its duty to assist, the 
case is remanded to the RO for the following development:  

1.  The veteran should be afforded a VA 
diabetes examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of a claim.  38 C.F.R. § 
3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The examiner should conduct any indicated 
studies, note whether the claims folder 
was reviewed, and state a medical opinion 
as to: i) the medical classification of 
the current diabetes mellitus, if any, 
and the data for classification; and 
ii) whether the probability is greater 
than, equal to, or less than 50 percent 
that current diabetes mellitus resulted 
from high elevated blood sugar during the 
36th week of pregnancy in November 1985, 
or any other event during active service 
from November 1977 to March 1981 and from 
October 1981 to March 1986.  Any opinions 
expressed by the examiner must be 
accompanied by a complete written 
rationale.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The claims file should be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  

3.  After undertaking all the development 
described above, and any other necessary 
development, the claim of entitlement to 
service connection for diabetes mellitus 
should be readjudicated based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
she is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



